On Petition for Rehearing.
Lairy, J.
On petition for rehearing appellee takes the position that an action can be maintained against a person as receiver even after he has made disposition of all property under his control in administering the trust in accordance with the orders of the court and after his final report in the trust has been accepted and approved by the court administering the trust and after an order has been entered by said court by which he is finally and unconditionally discharged as such receiver. To sustain this position three addi*625tional pases are cited: Ohio Coal Co. v. Whitcomb (1903), 123 Fed. 359, 59 C. C. A. 487; Denver, etc., R. Co. v. Gunning (1905), 33 Colo. 280, 80 Pac. 727; and Peterson v. Baker (1908), 78 Kan. 337, 97 Pac. 373.
In the first case it is said: ‘ ‘ The fact that the action was not brought until after the receivership had been terminated, and the property turned over to the owners pursuant to the final decree, does not in our view of the law, bar this action. The decree in the receivership suit provided that the purchaser, at the receivership sale, should satisfy and discharge any unpaid indebtedness and liability of the receivers which had been incurred in the management and operation of the mortgaged premises, on or after September 27th, 1893; and jurisdiction to carry out that part of the decree was reserved in the court. To that extent the receivership case is still pending. The purpose of the action under review is to ascertain and liquidate the claim' of the Ohio Company, if it have any,, against the receivers; upon such liquidation application can be made in the original receivership suit for such proceeding as shall carry the claim to execution. There need be no conflict of tribunals. ’ ’
This is the only statement in the opinion which bears on the question involved in the instant case, and the statement cannot be regarded as in conflict with the conclusion reached in the original opinion. The opinion in the case cited does not disclose the exact status of the receivership at the time the action was brought against the receiver. It is clear that the property involved in the trust had been sold or otherwise disposed of, and that the same had been turned over to the owners by the receivers prior to the commencement of the action; but it is not stated that the *626final report of the receivers had been approved and order made by which they were finally and unconditionally discharged. It is probable that the court used the word “terminated” in the first sentence quoted to convey the meaning that the duties of the receiver with referénce to the trust property had been terminated by the sale and delivery of such property to its owners by the receivers, although such receivers had not been finally discharged. If such is the meaning, this court is in full accord with the proposition announced. There can be no doubt that, so long as a receiver represents the court having charge of the administration of the trust, an action could be maintained against him to ascertain and liquidate any claim arising against or growing out of the receivership. The difficulties, if any, which might arise in enforcing a judgment could have no bearing on the right of the claimant to prosecute his claim to final judgment.
In the second case cited, the order discharging the receiver recited: “ ‘It is further ordered that the discharge of the said receiver shall not operate to prevent the prosecution in the name of the said receiver of any suit instituted by him as such receiver and still undetermined, nor any appeal heretofore taken, or which hereafter may be taken by him as such receiver, nor shall it operate to prevent him from defending, as may be necessary, any suit brought against him as such receiver, and still undetermined, or any suit that may hereafter be brought against him as such receiver/ ”
It is clear that the receiver was not unconditionally discharged under this order, and that, so far as his defense of actions was concerned, was still reserved, *627acting under authority of the court. It is clear that this ease does not sustain the position of appellee.
In the last case cited the order discharging the receiver is not so specific in its reservation of power in the receiver to prosecute and defend actions in behalf of the trust, hut the court says, with respect to such order: “The order evidently contemplated a continuance of the suit in the name of the receiver. ’ ’ • After an examination of the cases cited and careful consideration of the reasons presented in support of the motion for a rehearing, the court is still satisfied with the result reached. Petition denied.
Ewbank, J., not participating.